DETAILED ACTION
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 September 2021 has been entered.  Furthermore, this office action is in response to amendments filed 29 September 2021 for application 15/094027 filed on 8 April 2016.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 16, and 20 have been amended to include the following:
“receiving, by one or more hardware processors, real time data associated with a user including search terms by the user, click stream log details, location, time and date of browsing, wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository,  … “the known user and comprise online browsing actions performed at a website including a home page, a search page, a product description page and an order confirmation page, wherein the online browsing actions are self-learnt by a system and most recent activities are learned for generating personalized recommendation and the learning ability of a recommendation engine in the system is improved by considering additional data sources and frequency of personalized recommendations refreshed for an online user”… “filtering, by the one or more hardware processors, the preprocessed data based on one or more rules to obtain filtered data that is moved to a modeling pane in a functional architecture, wherein the filtering comprises: receiving inputs to create or modify the one or more rules associated with the plurality of scenarios, wherein the one or more rules are around a time frame for the batch data is considered for making product recommendations, or product categories is considered or excluded as part of the plurality of scenarios, wherein the one or more rules further comprises modifiable attributes associated with items or services, a time period, threshold values for [[the]] a plurality of machine learning techniques, and assign weights to the modifiable attributes; [[and]] enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services, and a web content management process in sync with a recommendation approach; wherein the machine learning techniques including Jaccard similarity and Shingling are custom coded on the MapReduce model to enhance capability to process large volumes of the real time data and the batch data and complete processing of the real time data and the batch data in short time frames by leveraging distributed capability of the MapReduce model,”

The closest prior art of O’Donoghue et al. (US2009/0163183), Twardowski et al. (“Multi-agent architecture for real-time Big Data Processing”, 2014 IEEE/WIC/ACM International Joint Conferences on Web Intelligence (WI) and Intelligent Agent Technologies (IAT), 2014, pp. 333-337), Rahman et al. (US2012/0078681), Weinsberg et al. (US2015/0012812, Filed 10 June 2013), Zhengrong Song  (US6865546), and Kosinski (“Private traits and attributes are predictable from digital records of human behavior” PNAS, 9 April 2013, vol. 110, no. 15, pp. 5802-5805), do not fairly teach or suggest the above limitations as recited in  independent claims 1, 16, and 20: 
Specifically, O’Donoghue et al. teach the pre-processing  (reformatting, cleansing/filtering) of user data (real-time browsing data, non real-time behavioral trends, patterns, other profile data) and stores the user data in a user profile storage (data repository), the generation of item recommendations for a plurality of scenarios (e.g., “items for subscriber”) in response to pre-processed (learned/observed) profiled user behavior data in which the pre-processing is applied to batch (offline) data and real time data and in which the recommendations are also based on demographics and a frequency of presentation suited to each user and are filtered according to various rule-based models, including association models that include a temporal frame and weighting rules for item recommendation, the control of web content according to the recommendation engine framework, and the implementation of this framework in a distributed environment.  However, O’Donoghue et al. do not teach the use of a sink operator to manage the flow of data (e.g., real-time) to data repositories and to modify that data for subsequent pre-processing and do not teach the enabling of a simulation of a controlled scenarios through the filtering process and therefore do not teach “wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository … enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services.”
Twardowski et al. teach the implementation of a recommendation system in a multi-agent architecture using MapReduce which includes the combination of real-time and batch processing data but do not teach do not teach the use of a sink operator to manage the flow of data (e.g., real-time) to data repositories and to modify that data for subsequent pre-processing and do not teach the enabling of a simulation of a controlled scenarios through the filtering process and therefore do not teach “wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository … enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services.” 
Rahman et al. teach the implementation of a recommendation system that applies a plurality of learning models to user behavior and demographic data that generates age-based item recommendations  but do not teach the use of a sink operator to manage the flow of data (e.g., real-time) to data repositories and to modify that data for subsequent pre-processing and do not teach the enabling of a simulation of a controlled scenarios through the filtering process and therefore do not teach “wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository … enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services.”
Weinsberg et al. teach the implementation of a recommendation system that exploits user behavior (item views, reviews, items liked) to deduce user age for generating age-based recommendations but do not teach the use of a sink operator to manage the flow of data (e.g., real-time) to data repositories and to modify that data for subsequent pre-processing and do not teach the enabling of a simulation of a controlled scenarios through the filtering process and therefore do not teach “wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository … enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services.” 
Song teaches the implementation of a recommendation system that exploits user behavior (wish list) to deduce user age for generating age-based recommendations but does not teach the use of a sink operator to manage the flow of data (e.g., real-time) to data repositories and to modify that data for subsequent pre-processing and does not teach the enabling of a simulation of a controlled scenarios through the filtering process and therefore does not teach “wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository … enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services.”
Kosinski et al.  teach the implementation of a recommendation system that exploits user behavior (items liked and pinned on social media) to deduce user age for generating age-based recommendations but do not teach the use of a sink operator to manage the flow of data (e.g., real-time) to data repositories and to modify that data for subsequent pre-processing and do not teach the enabling of a simulation of a controlled scenarios through the filtering process and therefore do not teach “wherein copy of the real time data is saved in a recommendation file through a sink operator for transmitting the copy of the real time data to a data repository, wherein the sink operator only in case of the real time data modifies a format of the real time data and transmits the formatted real time data to the recommendation file of the data repository … enabling a controlled simulation of the plurality of scenarios associated with the user, setting-up a recommendation strategy by the items or services.” 
Claim objections and rejections under 35 USC 112(b) and 35 USC 112(d) have been withdrawn in view of the amendments

Conclusion
Claims 1-3, 5-10, 12-17, 19, and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124